Exhibit 10.1

 

AMENDED AND RESTATED SCHEDULE TO LOAN AND SECURITY AGREEMENT

DATED: May 17, 2012

 

This Amended and Restated Schedule is part of the Agreement between:

 

CRESTMARK COMMERCIAL CAPITAL LENDING LLC (“CRESTMARK”)

726 HIGHLANDIA DRIVE

BATON ROUGE, LA 70810

ATTN: PATRICK HANEY, GROUP PRESIDENT

FACSIMILE #: (225) 906-1010

 

AND

DATARAM CORPORATION (“BORROWER”)

777 ALEXANDER ROAD, SUITE 100

PRINCETON, NJ 08540

ATTN: JOHN FREEMAN, CEO/PRESIDENT

FACSIMILE #: (609) 936-1689

 

This Amended and Restated Schedule amends and restates in its entirety that
certain Schedule to Loan and Security Agreement, dated July 27, 2010, Amendment
No. 1 to Loan and Security Agreement, dated April 18, 2011, and Amendment No. 2
to Loan and Security Agreement, dated February 9, 2012.

 

The following paragraph numbers correspond to paragraph numbers contained in the
Agreement.

 

2.      LOAN; LOAN ADVANCES.

 

Advance Formula: Advances of the Loan may be measured against a percentage of
Eligible Accounts and Eligible Inventory.

 

The Loan Amount may not exceed an amount which is the lesser of:

 

(a)      Three Million Five Hundred Thousand and no/100 Dollars ($3,500,000.00)
(“Maximum Amount”); or

 

(b)      the sum of:

 

(i)      ninety percent (90%) of Eligible Accounts PLUS

(ii)      the lesser of:

 

(1)      Five Hundred Thousand and no/100 Dollars ($500,000.00); or

 

(2)      Twenty-five percent (25%) of Eligible Inventory.

 

(subparagraphs (i) – (ii) are collectively the “Advance Formula”).

 

 

Notwithstanding the foregoing, Inventory Advances will not exceed fifty percent
(50%) of Eligible Accounts at any time.

 

Crestmark in its sole discretion may raise or lower any percentage advance rate
with respect to the Advance Formula.

 

Eligible Accounts are accounts that arise in the ordinary course of business,
are represented by an invoice, are presently due, are free from any dispute, are
not from any parent, subsidiary or affiliate of Borrower, and are acceptable to
Crestmark in its sole discretion. Excluded from Eligible Accounts are accounts
that: (i) are more than 90 days from invoice date; (ii) with the exception of
account debtors from Canada, are from a foreign account debtor; (iii) are from
an account debtor on a bill and hold, guaranteed sale, C.O.D. sale, return sale
of any kind, sale on approval, consignment or other conditional sale; (iv) are
for tooling; (v) are contra accounts or are from an account debtor who is owed
money by Borrower; or (vi) are in excess of twenty percent (20%) cross aging by
dollar amount. Notwithstanding the aforementioned (ii), foreign account debtors
(not to include Canada) will be considered eligible in Crestmark’s sole
discretion but will be at all times limited to twenty percent (20%) of total
domestic Eligible Accounts (to include Canada).

 

Eligible Inventory means and includes that Inventory (other than packaging
materials, chemicals, additives, promotional items, labels and supplies) which
Crestmark, in its sole credit judgment, deems to be Eligible Inventory. Without
limiting the generality of the foregoing, no Inventory shall be Eligible
Inventory unless:

 

(a)it is finished goods or raw materials that is not specific to end users;

(b)at all times it strictly complies with all of Borrower's promises, warranties
and representations to Crestmark;

(c)it is in good, new and salable condition;

(d)it is not slow moving, obsolete or unmerchantable, in Crestmark’s sole and
absolute discretion;

(e)it meets all standards imposed by any governmental agency or authority or any
insurer;

(f)it is at all times subject to Crestmark’s duly perfected, first priority
security interest and there exists no other lien or encumbrance other than as
permitted hereunder; and

(g)it is in Borrower’s possession and control situated at the Montgomery, PA
location only.

 

Eligible Inventory shall not include Inventory that:

 

(a)is in the hands of any third party, including a warehouseman, finisher,
consignee, etc, unless Crestmark shall have received a warehouseman’s waiver or
a third party processor’s waiver from such warehouseman, finisher, consignee,
etc.;

(b)is subject to any license or other agreement that limits, conditions, or
restricts Borrower’s or Crestmark’s right to sell or otherwise dispose of such
Inventory;

(c)is related to the XcelaSAN product;

(d)is not of a type that Crestmark, in its commercially reasonable discretion,
has determined is not Eligible Inventory; or

(e)is not in Borrower’s possession based upon consignment, guaranteed sale, or
other terms by reason of which the payment by Borrower may be conditional.

2

 

 

In order for Advances to be made against Inventory, Crestmark must be named as
Lender Loss Payee on all insurance policies covering Inventory.

 

Crestmark will determine in its sole discretion whether any Collateral is
eligible for an Advance, but no Collateral will be considered eligible unless
the requirements set forth above are met. Regardless of whether any Collateral
is eligible, it is still part of the Collateral securing the Obligations.

 

Prior to any request for an Advance Borrower must furnish to Crestmark invoices,
credit memos, purchase orders, evidence of delivery, proof of shipment,
timesheets or any other documents Crestmark requests, in its sole discretion,
with respect to the Accounts that Borrower is tendering to Crestmark to support
the Advance (“Account Documents”). Crestmark will endeavor to provide the
requested Advance by the end of the next business day following the date it
receives the request as long as the complete package of information for the
request has been received by Crestmark by 3:00 p.m. Central Time on the date of
the request for the Advance. All requests for funding will be subject to
Crestmark’s then standard fees for electronic funds transfer, wire transfers and
check services.

 

Each time an Advance is made, the amount of the Obligations will be increased by
the amount of the Advance and once applied to a specific invoice, Crestmark will
credit the Loan Account with the net amount actually received. On the date a
collection is applied to a specific invoice Borrower will receive immediate
credit on such funds in determining availability for Advances. For clarification
purposes only, Clearance Days have been waived.

 

When Crestmark receives a payment from an Account Debtor, it will attempt to
apply it against the appropriate Account Debtor and invoice according to the
Account Debtor’s remittance advice. If it is not clear which Account Debtor or
invoice the payment is to be applied against, Crestmark may contact Borrower or
the payor for assistance.

 

4.      FEES AND EXPENSES. The following fees will be paid by Borrower:

 

These Fees are in addition to the Fees set forth in the Note or elsewhere in the
Agreement.

 

Misdirected Payment Fee: Borrower will pay Crestmark a misdirected payment fee
in an amount equal to fifteen percent (15%) of the amount of any payment where
said payment has been received by Borrower and not delivered in kind or the
proceeds paid by Borrower to Crestmark within two (2) business days for any
payment from a domestic account debtor (including those in Canada) or within
five (5) business days for any payment from a foreign account debtor (outside
the United States and Canada).

Monthly Maintenance Fee: Waived.

 

Monthly Minimum Fee: The collected interest payments on the Loan in any month
will be a minimum amount of Eight Thousand and no/100 Dollars ($8,000.00) per
month until this Agreement is terminated and Crestmark is repaid the Obligations
in full.

 



Exit Fee: Borrower may elect to prepay the Obligations and/or terminate the
Agreement but only upon the payment of all Obligations including the following
exit fee (“Exit Fee”), as liquidated damages and not as a penalty: One and
one-half percent (1.5%) of the Maximum Amount stated herein, if termination is
requested more than thirty (30) days prior to the first anniversary date of this
Note. Borrower shall not be responsible for the Exit Fee if it provides
Crestmark with sixty (60) days written notice of its intent to terminate if
Borrower in good faith believes that Crestmark has not made advances to Borrower
when it is not in Default of its obligation under the Agreement or has not
deemed acceptable a material amount of accounts that are not otherwise excluded
from Eligible Accounts pursuant to paragraph 2 of the Schedule to the Agreement.
After the first anniversary date hereof, the Exit Fee will be waived so long as
(i.) Borrower provides Crestmark with thirty (30) days prior written notice of
Borrower’s intent to terminate the Agreement or (ii.) if Borrower is able to
obtain a line of credit with a competitive bid from another lender and Crestmark
is given thirty (30) days from its receipt of the actual competitive bid to
match its terms and conditions and Crestmark is not able to match the
competitive bid. If after November 8, 2012, Borrower’s common stock is
purchased, transferred or otherwise conveyed resulting in a single holder owning
or beneficially owning more than fifty (50%) percent of the outstanding stock of
Borrower, Crestmark will waive the Exit Fee so long as Borrower has given
Crestmark thirty (30) days prior written notice.

 

3

 



5.      LOCKBOX.

 

The Lockbox Account means:

 

Crestmark Capital

P.O. Box 41047

Baton Rouge, LA 70835

 

As long as this Lockbox Bank is used there will be no additional itemized
lockbox charges to Borrower.

 

10.      Representations.

 

(A)      Borrower’s state of organization is New Jersey and its state
organizational identification number is 3407220000.

 

(D)      Ring Technology v. Add-On Computer Peripherals, LLC, Case No.
10-104(E.D. Texas).

 

(F)      List Security Interests in the Collateral held by creditors other than
Crestmark as Permitted Encumbrances:

 

 

           TYPICAL         APPROXIMATE   MONTHLY  VENDOR   PRODUCT  VALUE
7/27/2010   VALUE RANGE    Sheerr              Memory,            $3,000,000- 
 LLC   Finished Memory Modules, DRAMS  $3,000,000   $4,500,000       Printed
Circuit Boards,                Misc. electronic components (eg. Capacitors,
resistors)          



 



(j)      List Borrower’s Tradenames:

 

·Dataram

·Micro Memory Bank

·Sterling Memory

·18004memory.com

·memorystore.com

 

11.BORROWER’S Promises:

 

E.      FINANCIAL COVENANTS: Borrower will maintain the following Financial
Covenants, which will be tested on a quarterly basis:

 

4

 



A minimum Tangible Net Worth of at least Two Million and no/100 Dollars
($2,000,000.00). “Tangible Net Worth" means, as of the date of determination,
total assets less total liabilities less the sum of (i) the aggregate amount of
non-trade Accounts Receivable, including Accounts Receivable from affiliated or
related Persons but excluding any value added tax receivable; (ii) prepaid
expenses; (iii) deposits; (iv) net leasehold improvements; (v) goodwill; and
(vi) any other asset which would be treated as an intangible asset under GAAP,
plus Subordinated Debt. “Subordinated Debt” means any and all indebtedness
presently or in the future incurred by Borrower to any creditor of Borrower
entering into a written subordination agreement with Crestmark.

 

All of the financial covenants in this Agreement shall be determined in
accordance with GAAP, unless otherwise provided.

 

"GAAP" means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board that are applicable to the circumstances as
of the date of determination and applied on a consistent basis.

 

13.      FINANCIAL REPORTS.

 

Management Prepared Financial Statements: Borrower will deliver to Crestmark
management prepared financial statements, balance sheets, and profit and loss
statements for the quarter then ended, certified to by the president or chief
financial officer of Borrower. Such reports will set forth the financial affairs
and true condition of Borrower for such time period and will be delivered to
Crestmark no later than forty five (45) days after the end of fiscal quarter.

 

Annual Financial Statements: Each year Borrower will deliver to Crestmark annual
financial statements, cash flow statements, balance sheets, and profit and loss
statements audited by a certified public accountant acceptable to Crestmark, all
without exceptions. Such reports will set forth in detail Borrower's true
condition as of the end of Borrower's fiscal year no later than ninety (90) days
after the end of Borrower's fiscal years.

 

All financial statements are and will be prepared in accordance with GAAP
applied on a consistent basis.

 

Accounts Receivable, Accounts Payable Aging and Inventory Reports: Borrower will
furnish to Crestmark the following certified to by the president or chief
financial officer of Borrower within the time periods set forth:

 

(a)Accounts Receivable Reports: Monthly detailed Accounts Receivable Aging
Reports no later than fifteen (15) days after the end of each month;

 

(b)Accounts Payable Reports: Monthly detailed Accounts Payable Aging Reports due
no later than Monday following the end of each week; and

 

(c)Inventory Reports: Weekly stock status reports, weekly borrowing base
certificates and Quarterly FIFO Valuation Reports.

 

Tax Returns: Borrower will provide Crestmark with current annual tax returns
prior to August 15 of each year or if an extension is filed, at the earlier of
(a) filing, or (b) the extension deadline.

 

5

 



Field Examinations: Borrower will reimburse Crestmark for the costs to perform
up to three (3) field examinations per year (frequency of field examinations to
be determined in Crestmark’s sole discretion and may be based upon funds
employed) of Borrower's books and records, assets and liabilities, to be
performed by Crestmark's inspector, whether a Crestmark officer or an
independent party with all expenses (whether for a Crestmark employee or
otherwise, together with all out of pocket expenses including, but not limited
to, transportation, hotel, parking, and meals) paid by Borrower. Upon Default,
the number of field examinations to be reimbursed by Borrower may be increased
in Crestmark's sole discretion. Field examinations are performed for Crestmark’s
internal use and Crestmark has no obligation to provide Borrower with the
results of the examination or copies of any reports or work papers in whole or
in part.

 

Tax Deposit Evidence: Upon Crestmark’s request, submit payroll summaries and
evidence of tax payments together with copies of bank statements from which the
funds are impounded.

 

Customer Lists: Upon Crestmark’s request, Borrower will deliver to Crestmark
detailed customer lists showing the customer's name, address, phone number and
any other information Crestmark reasonably requests.

 

Projections: Upon Crestmark’s request, Borrower shall deliver to Crestmark,
financial projections including balance sheet, income statements, and statement
of cash flows together with assumptions for the following year, broken down
monthly.

 

Other Information: Upon Crestmark’s request, Borrower will also deliver to
Crestmark such other financial statements, financial reports, documentation, tax
returns and other information as Crestmark requests from time to time.

 

18.      NOTICES.     Addresses for Notices are as set forth at the beginning of
this Schedule.

 

6

 

CRESTMARK:   BORROWER:       CRESTMARK COMMERCIAL   DATARAM CORPORATION CAPITAL
LENDING LLC                 By:  /s/ Patrick M. Haney   By: /s/ John H. Freeman
  Patrick M. Haney, Group President     John H. Freeman, President and CEO

 

 

